Citation Nr: 1007583	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  03-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from February 1960 to June 
1967.  He is deceased, and the appellant claims benefits as 
his surviving spouse.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge, at which the 
appellant testified.  A transcript is on file. 

The Board denied the appealed claim in a May 2005 decision.  
The appellant appealed the case to the United States Court of 
Appeals for Veterans Claims, and in August 2006 the Court 
issued an Order vacating the Board's decision and remanding 
the case for further development.  The Board in March 2007 
remanded the case for development as ordered by the Court, 
and the case now returns to the Board for further review.  

Regrettably, the appeal must again be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

REMAND

The Appeals Management Center (AMC) duly completed the 
Board's March 2007 remand instructions, in compliance with 
the Court's August 2006 Order.  Requested private medical 
records were obtained, to the extent available, and a VA 
expert medical opinion was then obtained in September 2009.  
Notwithstanding the assertions by Veteran's authorized 
representative in a December 2009 Written Brief Presentation, 
the Board finds that the September 2009 opinion substantially 
complied with the Board's March 2007 remand instructions, to 
answer questions as to the etiology of disorders causative of 
the Veteran's death as required for the Board's adjudication 
of the appealed claim.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  

However, the Board notes that, as pointed out by the 
September 2009 VA medical reviewer, the Veteran's March 2002 
death certificate indicates that he died at Presbyterian 
Hospital in Philadelphia, Pennsylvania, and that he was an 
inpatient in the facility at the time (although for how long 
is not indicated).  Hence, it is reasonable to infer that 
there is a hospital report associated with that terminal 
hospitalization, and that the medical reviewer viewed its 
absence from the evidentiary record as significant.  The 
September 2009 VA examiner also noted the following facts:

No report of CT scan of the chest [is] seen in 
available records[,] and such a report would have 
shed further light on any emphysema and fibrosis 
of the lungs, but - clearly - the claimant had 
obstructive airways disease based on and 
documented by pulmonary function study [sic] 
during his lifetime.  The claimant's Death 
Certificate reads that causes of death were 
sepsis, pneumonia and pulmonary hypertension.

Thus, there is a possibility that, if a CT scan was obtained 
during that terminal hospitalization, that scan would aid in 
answering questions regarding respiratory disorders which may 
have caused or contributed to the cause of death.  The 
duration of that terminal hospitalization is unknown to the 
record, as is the degree to which 

that hospitalization record may contribute to answering 
questions of etiology of causes of the Veteran's death, 
including as possibly potentially related to service.  Hence, 
an effort must be made to obtain those terminal 
hospitalization records, in furtherance of the appellant's 
claim.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(1) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  With the appellant's assistance and/or 
authorization, the RO (AMC) should obtain 
records of the Veteran's terminal 
hospitalization at Presbyterian Hospital, 
Philadelphia, Pennsylvania.  Obtained 
records should include all records of 
inpatient treatment, examination, and 
testing, including in particular any CT 
scan or other imaging reports.  All 
records and responses received should be 
associated with the claims file.  

2.  Thereafter, the RO (AMC) should review 
the obtained records.  If these new 
records present evidence materially 
different from that already represented in 
the death certificate and the balance of 
the claims file, so as to potentially 
present a new basis or new evidence of a 
basis of a link between service and a 
cause or contribution to the Veteran's 
death, then the case should again be 
referred to the VA physician who provided 
the report and opinion based on review of 
the record in September 2009.  That 
physician should be asked to review the 
newly obtained evidence in light of the 
balance of the record (including lay 
statements of record and their 
credibility), and to provide any 
amendments or changes to his opinions 
which may be warranted.  The physician 
should be asked to provide a complete 
explanation for any opinions provided.  

3.  If the RO (AMC) determines that a 
further medical opinion is required but 
the September 2009 VA physician is 
unavailable to provide it, then a new 
medical opinion should be obtained to 
address the cause of the Veteran's death 
based on the entire record.  The claims 
folder must be available to any reviewer.  
The medical expert should review the 
claims folder, including service medical 
records and post-service records, lay 
statements reflected in the record and 
their credibility, the record of VA 
examination for compensation purposes in 
January 1997, and the VA medical opinion 
obtained in September 2009.  The examiner 
should also note the information on the 
death certificate concerning the cause of 
death and any contributing causes or 
medical conditions hastening the onset of 
death, as well as the obtained terminal 
hospitalization records.  

The reviewer should then answer the 
following:  

a.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that a disorder which 
developed in service or is otherwise 
causally related to service caused the 
Veteran's death or significantly or 
materially contributed to cause death, 
or otherwise significantly or materially 
hastened the onset of death, or caused a 
condition which caused or significantly 
or materially contributed to death?  In 
answering this question, the examiner 
must exclude primary alcoholism and 
associated alcohol abuse and any 
resulting medical conditions, because 
these are barred as a basis for service 
connection as willful misconduct, under 
38 C.F.R. § 3.301.  

b.  A rationale should be provided for 
the opinion given, and the factors upon 
which the opinion is based must be set 
forth in the report.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

d.  If the examiner cannot answer the 
question posed without resorting to 
unsupported speculation, the examiner 
should so state.

4.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant and 
her representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

